Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest implementing a cloud-based shared collaborative map for agricultural devices to communicate that one of a plurality of seed-types has already been planted in a geographical area in which another agricultural device is contemplating planted the same seed-type, via generating triggers compatible with the plurality of agricultural devices’ communication interfaces, in order to shut off seed meters of the plurality of agricultural devices and prevent a seed, of the seed-type to have previously been planted in the same position, from being re$1planted in the same geographical location, in the specific manner and combinations recited in claims 21-40.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Dean et al (US 8,371,238), which teaches using geographical positioning to shut off a seed-related meter and preventing seeds from being replanted in an already-planted seed bed;
(ii) 	US PG Pub Kowalchuk (US 2012/0169495), which discloses implementing meter shut-off devices used to prevent seeds from being planted in previously planted areas within a farm;
(iii) 	NPL document "The Next Frontier in Seed Placement Technology" – Clair Urbain, Equipment, Precision Agriculture, 11/1/2012; and
(iv) 	NPL document "The Economics of Automatic Section Control Technology for Planters: A Case Study of Middle and West Tennessee Farms" – Velandia et al, Computers and Electronics in Agriculture, 03/14/2013.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of implementing a cloud-based shared collaborative map for agricultural devices to communicate that one of a plurality of seed-types has already been planted in a geographical area in which another agricultural device is contemplating planted the same seed-type, via generating triggers compatible with the plurality of agricultural devices’ communication interfaces, in order to shut off seed meters of the plurality of agricultural devices and prevent a seed, of the seed-type to have previously been planted in the same position, from being re$1planted in the same geographical location, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220601